Citation Nr: 9927069	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for a 
right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from November 1949 to August 
1952 and from May 1955 to December 1956.  In a March 1957 
rating decision, the Hartford, Connecticut Regional Office 
(RO) granted service connection for a right foot disability 
and a right knee scar, assigning a noncompensable rating for 
each.  This appeal arises from an October 1996 rating 
decision of the RO, which assigned a 10 percent evaluation 
for the right foot disability and denied a compensable rating 
for the right knee scar.  In September 1997, the veteran 
appeared and testified at a Travel Board hearing which was 
conducted by Steven L. Cohn, who is the member of the Board 
of Veterans' Appeals (Board) responsible for making a 
determination in this case.  In March 1998, the Board 
remanded the case to the RO for further development.  At the 
time of the Board's remand , it was noted that the question 
of secondary service connection for a number of issues, 
including the right ankle, and entitlement to a total rating 
had been raised by the veteran.  This matter was then 
referred to the RO for appropriate action.  In a November 
1998, letter to the veteran the RO requested additional 
information.  In the April 1999 Supplemental Statement of the 
Case it was noted that the veteran had not responded.  
However, we note that the veteran did submit a duplicate copy 
of a private medical statement that referred to his right 
ankle among other conditions and that prior VA examinations 
also commented on his ankle.  This matter is again referred 
to the RO for appropriate action.  However, we do not find 
that the veteran's ankle claim is inextricably intertwined 
with his claim for an increased rating for his right foot.  
They are separate conditions rated under different Diagnostic 
Codes.  Accordingly, the Board will proceed with 
consideration of the veteran's claim for an increased rating. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's right foot disability was manifested by 
complaints of constant pain and swelling which caused him to 
limit activities; the clinical findings show loss of 
longitudinal arch of the foot with pes planus, and minimal 
pain on palpation of the bony prominences.  There was no 
clinical findings of pain on range of motion testing, loss of 
strength, abnormal gait pattern, functional limitations on 
standing or walking, abnormal shoe wear, callosities, or 
limitation of functional ability by pain.

3.  The veteran's right knee scar was manifested by a 
complaint of feeling a "pebble" upon kneeling on the right 
knee; the clinical findings show a well-healed, non-tender, 
2.5 inch scar which did not reflect any ulceration or limit 
the functioning of the right knee.  


CONCLUSIONS OF LAW

1.  The veteran's right foot disability is not more than 10 
percent disabling, according to regulatory criteria.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 5276, 
5284 (1998).  

2.  The veteran's right knee scar is not compensable, 
according to regulatory criteria.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a March 1957 rating decision, the RO granted service 
connection for a swollen arch of the right foot and a right 
knee scar, and assigned a noncompensable evaluation for each 
disability.  In its discussion of the facts, the RO noted 
that a January 1957 VA examination revealed moderate medial 
bulging of the arch of the right foot and shortening of the 
longitudinal and transverse arches.  The diagnoses on that 
examination included fallen arch of the right foot moderately 
symptomatic.

In a July 1996 statement, the veteran indicated that his 
service connected disabilities had worsened and that he had 
not been able to work since 1981 due to these disabilities.  

VA outpatient records dated from October 1995 to July 1996 
show that in December 1995 there was a complaint of 
occasional pain in the big toes.  It was noted that the 
veteran was active, played golf, and walked daily in nice 
weather.  An examination revealed a dorsal bump to the first 
metaphalangeal (MP) joint bilaterally with slight pink 
coloring and decreased range of motion.  There was bilateral 
hallux abducto valgus, and strength was noted to be within 
normal limits.  The assessment included hallux abducto valgus 
with arthritic degeneration.  A December 1995 x-ray of the 
feet reveals bilateral hallux valgus deformities and 
bilateral degenerative changes at the first 
metatarsophalangeal (MTP) joints.  In April 1996, there was a 
complaint of a painful first MP joint bilaterally.  An 
examination revealed dorsal exostosis, crepitus, and 
tenderness on palpation of the exostosis.  The assessment 
included hallux limitus bilaterally.  In July 1996, the 
veteran was seen for routine diabetic foot care.  He reported 
that his first MP joint bilaterally was still painful.  An 
examination revealed dorsal exostosis with decreased range of 
motion.  The assessment included hallux limitus bilaterally.  

On an August 1996 VA examination, the veteran's complaints 
included recurrent pain in the right foot medially and right 
big toe, especially on walking and prolonged standing.  The 
veteran related having injuries to his ankle and foot.  It 
was noted that he had to quit his job 12 years previously due 
to severe pain and that he currently worked part-time.  On 
examination, the right foot with hypertrophic MTP of the big 
toe and the joints were mildly tender.  There was tenderness 
on the medial aspect of the right foot, but there was good 
capillary refill and normal sensation.  The range of motion 
of the joints of the right foot were normal.  The diagnoses 
included history of trauma to the right foot with residual 
pain in the right foot.  

In an October 1996 rating decision, the RO assigned a 10 
percent evaluation, for a right foot disability (previously 
rated as swollen arch), effective from December 1995, under 
38 C.F.R. § 4.118, Diagnostic Codes 5284-5010, of the VA's 
Schedule for Rating Disabilities.  The RO also denied a 
compensable rating for a right knee scar.  In a November 1996 
statement, the veteran's representative on behalf of the 
veteran filed a notice of disagreement with the decision. 

In a December 1996 substantive appeal, the veteran indicated 
that it was impossible for him to perform the work that he 
went to school for, regardless of the degree of his service 
connected injury.  He stated that he was a graduate of 
hairdressing school and that he sometimes stood 12 hours in a 
single day.  

At a September 1997 hearing at the RO before the undersigned 
Member of the Board, the veteran testified that he had 
constant pain and swelling in his foot, that his foot 
disability limited his activities, and that his foot pain had 
intensified since his 1996 VA examination.  He indicated that 
his chiropractor suggested that he obtain a special shoe to 
help with the pain in his foot and that the VA recently made 
a mold of his foot for that purpose.  He stated that when he 
walked barefoot he felt "round stones" in the ball of his 
foot and that he could not walk normally or comfortably for 
any distance.  He testified that he was not able to stand on 
his feet for a long period of time and that walking up and 
down stairs was very tiring.  He indicated that he stopped 
working as a hairstylist 12 years earlier because he could no 
longer stand around a chair and perform his work.  Regarding 
the scar on his right knee, the veteran indicated that his 
knee was painful when he knelt down, that his scar was not 
painful to touch, and that the scar did not limit the 
movement of his right knee.

In February 1998, a September 1997 statement from Joseph 
Pacheco, DC, of the Advanced Back Center, P.C., was received 
at the Board.  It was noted that the veteran was being 
treated for pains in various areas to include his foot over 
the past 18 months.  Dr. Pacheco reported that the veteran 
had periods of exacerbation and difficulty in walking or 
going up and down stairs.  There was a dropped longitudinal 
arch and an abnormal first, second, and third metatarsal 
glide.  Dr. Pacheco opined that walking on an injured ankle 
since service could cause other parts of the body, including 
the foot, to weaken and produce severe pain under stress, 
fatigue, and drastic weather changes.  

In March 1998, the Board remanded the case to the RO in order 
to obtain any treatment records and to afford the veteran VA 
examinations.  The remand noted that in regard to the right 
foot disability it did not appear that the RO took into 
account the veteran's functional disability due to pain and 
weakness.  Also, there was ambiguity in the record as to 
whether the veteran's right knee scar was painful and limited 
the movements of the knee.

On a July 1998 VA examination, a medical history of the 
veteran was reported which involved a discussion of right 
ankle and lower back injuries in service.  There was a 
complaint of gradually worsening intermittent episodes of 
lower back pain with pain in the right leg to the foot.  An 
examination was conducted on the veteran's lower back and 
right ankle.  The diagnoses referred to the lumbosacral spine 
and right ankle.  The RO noted that this examination was 
inadequate to evaluate the veteran's service connected right 
foot disability and right knee scar.

On a September 1998 VA examination, the active range of 
motion of the right ankle was from 0 degrees of dorsiflexion 
to 21 degrees of plantar flexion.  The inversion and eversion 
of the right ankle was within normal limits.  There was a 2 1/2 
inch anterior horizontal scar on the lower portion of the 
right patella.  The scar was non-tender and well-healed.  The 
active range of motion of the right knee was from 0 degrees 
of extension to 135 degrees of flexion.  The ligamentous 
structures in the right knee were normal.  There was a 
negative patella test and no effusion.  The diagnoses 
included scar over the anterior aspect of the right knee 
which did not cause any limitation of motion or impairment in 
function of the right knee.  

On a February 1999 VA examination, the veteran's complaints 
were referable to the right ankle, to include daily pain, 
stiffness, and swelling.  The veteran reported that he could 
not walk more than 15 minutes before his muscles became 
fatigued.  Damp weather patterns and climbing stairs caused 
more discomfort in his right ankle.  It was reported that ice 
packs and Ibuprofen alleviated some of his pain.  The veteran 
reported that he quit his job as a hairstylist in 1981 
because he was unable to stand for long periods of time due 
to the pain.  On examination, there was evidence of loss of 
the longitudinal arch on the right foot with pes planus.  The 
most superior aspect of the arch measured one fingerbreadth 
to the floor.  The range of motion of the right ankle was 
from 5 degrees of dorsiflexion to 30 degrees of plantar 
flexion, with 20 degrees of inversion and eversion.  There 
was minimal pain on palpation of the bony prominences.  On 
range of motion testing, joint movement was not appreciated 
to be painful.  A specific determination could not be 
expressed in terms of additional loss of range of motion due 
to excess fatigability or weakened movement.  In strength 
testing, the long toe extensors and flexors were 5/5.  The 
veteran's sensation on the dorsal and plantar aspects of the 
right foot was normal to pinprick.  His gait pattern was a 
normal step-through pattern without deviation, and his gait 
was not painful.  There were no functional limitations on 
standing or walking.  There was no abnormal shoe wear or 
callus formation appreciated.  It was reported that July 1996 
x-rays of the right ankle revealed minor productive changes 
involving the tarsal bones and that December 1995 x-rays of 
the right foot revealed hallux valgus and degenerative 
changes of the first MTP joint.  Regarding the effect of the 
veteran's right foot disability on his employability, the 
examiner commented that the veteran could secure and maintain 
a desk-type job that would involve a minimal amount of time 
on his feet.  The examiner opined that the veteran's pain did 
not significantly limit his functional ability, particularly 
during flare-ups or when his right foot was used repeatedly 
over a period of time.  It was noted that this determination 
could not specifically be portrayed in terms of degrees of 
loss of range of motion.  Regarding specific weakened 
movement, excessive fatigability, or incoordination, the 
examiner did not find these on examination as to the right 
ankle and could not make any additional comments about loss 
of range of motion other than to indicate that there was some 
loss of dorsiflexion and plantar flexion.  The diagnosis 
pertained to the right ankle.  

On a February 1999 VA examination, it was noted that the only 
time that the veteran felt discomfort with regard to his 
service connected right knee scar was when he knelt on his 
knee in church.  He reported that it felt like a pebble.  
There were no other complaints referable to the service 
connected scar.  On examination, the scar was 2.5 cm. long, 
slightly jagged, and 2 mm. in width.  There was no tenderness 
to percussion on the kneecap or over the scar.  There was no 
adherence of the scar.  The texture of the scar was normal, 
with no ulceration or breakdown.  There was no elevation or 
depression, tissue loss, inflammation, edema, or keloid 
formation.  The color of the scar was normal, and it was 
barely visible.  There was no disfigurement.  There was no 
limitation of function by the scar, and the veteran was able 
to flex his knee to 135 degrees and extend the knee to 0 
degrees.  He was able to fully squat.  The diagnosis was 
motor vehicle accident with abrasions of both knees and 
laceration of the right knee over the patella with no 
objective evidence of any tenderness; the veteran 
subjectively stated that when he knelt he felt a pebble.  

VA outpatient records dated from October 1996 to February 
1999 indicate that in November 1996, there was a complaint of 
wooden-like feet.  In March 1997, there was a secondary 
complaint of arch pain in both feet that felt like grasping 
in motion and achy in nature.  The assessment included 
multiple complaints of different processes/pathologies with 
no specific correlative physical findings at this time.  The 
veteran was to return to the clinic for orthotic casting in 
the next month.  In September 1997, there was a secondary 
complaint of arch pain in both feet that felt like grasping 
in motion and achy in nature.  An examination revealed flat 
feet bilaterally, limited hallux range of motion bilaterally 
with the forefoot loaded and unloaded bilaterally, and mild 
pain on end range of motion bilaterally.  The assessment 
included hallux limitus bilaterally and pes planus 
bilaterally.  

In July 1999, an essentially duplicative September 29, 1997 
medical statement from Joseph Pacheco, DC, was received at 
the Board.  

II.  Analysis

Initially, it is noted that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims which are plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Although a disability must be viewed in 
relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.14 provides that disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent and that the evaluation of the same 
disability under various diagnoses is to be avoided.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Moderate acquired flat feet with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral, warrants a 10 percent evaluation.  Severe 
unilateral acquired flat feet with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, warrants a 20 percent 
evaluation.  Pronounced unilateral acquired flat feet with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Severe unilateral hallux valgus, if equivalent to amputation 
of great toe, warrants a 10 percent evaluation.  Unilateral 
hallux valgus, operated with resection of metatarsal head, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.

Moderate foot injuries warrant a 10 percent evaluation.  
Moderately severe foot injuries warrant a 20 percent 
evaluation.  Severe foot injuries warrant a 30 percent 
evaluation.  Actual loss of use of the foot warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).  Scars may be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (1998).

A.  Right Foot Disability

The veteran contends that a rating in excess of 10 percent is 
warranted on the basis of the constant pain and swelling in 
the right foot which has caused him to limit his activities.  
In order to meet the criteria for an increased rating for his 
right foot disability, the veteran would have to show either 
a moderately severe foot injury under Diagnostic Code 5284 or 
severe unilateral acquired flat feet under Diagnostic Code 
5276.  The veteran's disability is currently rated as 10 
percent disabling under Code 5284 for foot injuries.  
However, as noted in the March 1957 rating decision, 
September 1997 VA outpatient record, and February 1999 VA 
examination report, the veteran was observed to have a fallen 
arch of the right foot and pes planus, and his right foot 
disability was in fact originally characterized as swollen 
arch.  As such, Code 5276 for acquired flatfoot is also 
applicable for rating purposes.  After a comprehensive review 
of the record, the Board finds that the clinical findings do 
not demonstrate that the veteran's right foot disability is 
moderately severe in degree or that his disability is 
manifested by severe acquired flatfoot.  

The clinical findings in private and VA records, in contrast 
to the veteran's testimony, demonstrate that the level of 
severity of the right foot is better characterized as 
moderate under Code 5284.  The veteran testified in 1997 that 
he was unable to stand on his feet for long periods of time 
or walk up and down stairs without tiring.  On the VA 
examination in August 1996, he complained of recurrent pain 
in the right foot medially.  However, the range of motion of 
the joints of the right foot was found to be normal 
clinically.  On the most recent VA examination in February 
1999, the examiner examined the veteran's right foot in 
conjunction with his right ankle.  The clinical findings 
included loss of longitudinal arch of the foot with pes 
planus, some limitation of motion of the ankle, and minimal 
pain on palpation of the bony prominences.  The veteran's 
joint movement did not elicit pain on range of motion 
testing, and his strength was 5/5.  Additionally, there was a 
normal gait pattern which was not painful, and there were no 
functional limitations on standing or walking.  The veteran's 
shoe wear appeared normal, and callosities were not found.  
Finally, the examiner opined that pain did not significantly 
limit the veteran's functional ability.  The Board concludes 
that these objective findings, which show a fairly 
unremarkable foot condition, do not illustrate a right foot 
disability that is more than moderate in degree.

Moreover, the objective findings do not demonstrate a severe 
acquired flatfoot condition for an increased rating under 
Code 5276.  In additional to the findings noted in the 
foregoing paragraph, VA outpatient records from 1995 to 1996 
reveal a hallux valgus deformity and degenerative changes at 
the first MTP joint.  Dr. Pacheco confirmed a dropped 
longitudinal arch in the right foot for which the veteran was 
complaining of pain.  VA outpatient records from 1996 to 1999 
reveal complaints of arch pain and diagnoses of hallux 
limitus and pes planus.  While there is objective evidence of 
deformity involving the great toe (hallux valgus), the 
evidence does not show pain on manipulation and use that was 
accentuated, swelling on use, or callosities.  Thus, a 20 
percent rating under Code 5276 is not supported by the 
objective medical record.  

Lastly, it is noted that the Board remanded this case in 
March 1998 in part for an assessment of the veteran's 
functional disability due to pain and weakness of the right 
foot.  The Board has reviewed the considerations set forth in 
38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995), and finds that the veteran is not 
entitled to an increased rating for his service connected 
disability.  On the February 1999 VA examination, the 
examiner opined that the veteran's right foot should not 
limit his ability to work at a desk-type job involving a 
minimal amount of time on his feet and that his pain did not 
significantly limit his functional disability particularly 
during flare-ups or when the right foot was used repeatedly 
over a period of time.  With regard to these findings, the 
Board finds that functional loss was not so severe as to 
warrant an increased rating under Codes 5276 or 5284.  After 
a review of the entire record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 10 percent for his right foot 
disability.  

B.  Right Knee Scar

The veteran contends that his service connected scar has 
worsened and that a compensable evaluation is warranted.  At 
his September 1997 hearing, he claimed that his right knee 
was painful when he knelt, but he later stated that his right 
knee scar was not painful to touch.  In order to meet the 
criteria for a 10 percent rating under Diagnostic Codes 7803 
or 7804, the veteran's scar would have to be poorly nourished 
with repeated ulceration or tender and painful on objective 
demonstration.  However, the clinical findings on the 
September 1998 VA examination plainly demonstrate that the 
veteran's scar was well-healed.  Moreover, the objective 
evidence on the most recent examination in February 1999 does 
not reflect signs of ulceration or tenderness.  The veteran's 
sole complaint on that examination was that when he knelt on 
his right knee he felt a "pebble".  In short, there is no 
clinical evidence to support the veteran's claim for a 
compensable rating under Codes 7803 or 7804.  

Scars may also be evaluated under Diagnostic Code 7805 for 
limitation of functioning of the part affected, which in this 
case is the veteran's right knee.  However, the VA 
examination reports of record do not reflect objective 
clinical evidence of any functional limitations of the right 
knee associated with the service connected scar.  The 1998 VA 
examiner stated that the right knee scar did not cause any 
limitation of motion or impairment of function of the knee.  
The 1999 VA examiner likewise found no limitation of motion 
of the right knee attributable to the scar.  Thus, there is 
no basis for assigning a compensable evaluation for the right 
knee scar under Code 7805, and there are no other applicable 
diagnostic codes under which to rate the veteran's scar.  

The Board has carefully considered the arguments advanced by 
the veteran and his representative that the evidence favors 
his claim or at least is in equipoise.  In determining 
whether a claimed benefit is warranted, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case the Board finds that the preponderance of the 
evidence, as discussed above, is against the veteran's claim 
for a compensable rating for a right knee scar.



ORDER

Entitlement to an increased rating for a right foot 
disability is denied.  

Entitlement to a compensable rating for a right knee scar is 
denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

